         Case 2:21-cv-01135-PBT Document 10 Filed 05/06/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TRUSTEES OF THE UNIVERSITY OF
PENNSYLVANIA

                         Plaintiff,                  CIVIL ACTION

                         vs.                         No. 2:21-cv-01135-PBT

 EDVANTIC, INC. ET AL.

                          Defendants.


                  PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       Plaintiff, Trustees of the University of Pennsylvania, by its agent the Aresty Institute of

Executive Education of the Wharton School (“Plaintiff” or “Wharton”), hereby files this Motion

for Default Judgment against defendants Edvantic, Inc. (“Edvantic”); TMI-Wharton Programs

(“TMI”); CredForce America, Inc. (“CredForce”); and Rajiv Gupta (“Gupta”, collectively,

“Defendants”) pursuant to Federal Rule of Civil Procedure 55(b). For the reasons set forth in the

attached Memorandum of Law and Declaration, Wharton respectfully requests that the Court

enter a default judgment for $700,000 in favor of Plaintiff and against Defendants, jointly and

severally, a permanent injunction as set forth in the proposed order, order an accounting of

Defendants, and such other relief that the Court may determine is fair and just.

                                                      Respectfully submitted,

                                                      SIRLIN LESSER & BENSON, P.C.

                                                       /s/ Patrick J. Troy
                                                      Patrick J. Troy (PA Id. 89890)
                                                      123 South Broad Street, Suite 2100
Dated: May 6, 2021                                    Philadelphia, PA 19109
                                                      Attorneys for Plaintiff



                                                 1
